Citation Nr: 1118959	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	William Marshall, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

At the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board notes that, while the Veteran previously was represented by The American Legion, in March 2011, the Veteran granted a power-of-attorney in favor of William Marshall, Attorney, with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, to include engine noise and artillery explosions.

3.  Audiometric testing has revealed bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent medical opinions on the question of whether the Veteran's current bilateral hearing loss resulted from noise exposure in service are in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss due to noise exposure during his military service.  Specifically, he asserts that he was exposed to artillery explosions, rocket fire and engine noise during service.  During a May 2009 VA examination, he said that he had some post-service recreational noise exposure using a lawn mower, but no post-service occupational noise exposure.

The Veteran's service treatment records reflect the Veteran had bilateral hearing within normal limits on induction examination in December 1967.  On audiological evaluation, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
5
-5
5
N/A
5
LEFT
15
5
5
N/A
Illegible

On audiological evaluation at separation in December 1969, testing revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
10
10
15
N/A
10
LEFT
10
0
0
N/A
10

The above-described evidence reflects that a bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of a May 2009 VA audiological evaluation reflects that on testing, pure tone thresholds, in decibels, were:


HERTZ





500
1000
2000
3000
4000
RIGHT
20
30
60
75
90
LEFT
20
25
60
70
100

Speech discrimination scores were 70 percent in the right ear and 72 percent in the left ear.  The audiologist found that the Veteran had mild to profound hearing loss in the right ear and moderate to profound hearing loss in the left ear.

The audiologist opined that, given the normal hearing bilaterally on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge, hearing impairment was less likely than not caused by or a result of military noise exposure.  In a February 2011 addendum, the audiologist clarified that current science indicated that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  She explained that the basic conclusion from review of the research in this area was that individuals with previous noise-induced hearing loss were neither more nor less susceptible to subsequent noise-inducted hearing loss than individuals without such pre-existing hearing loss.  The audiologist found that with the Veteran's normal hearing upon discharge, there was no evidence of hearing damage due to military noise exposure.  As such, she noted that any worsening of hearing from the time of discharge to current was due to noise exposure after discharge, and the Veteran's current hearing loss was therefore not due to or aggravated by military noise exposure.

In February 2010, the Veteran submitted a progress note from his treating ear, nose, and throat doctor.  The physician noted that the Veteran had two years of exposure to rockets and artillery during his time in service.  The Veteran worked for one year as a truck driver, six years on the railroad, and several years as an upholstery man.  On physical examination, the Veteran had severe sensorineural hearing loss in each ear with 84 percent discrimination scores bilaterally.  The Veteran was diagnosed with severe sensorineural hearing loss, likely noise related, with subsequent tinnitus.  The physician noted that he strongly encouraged the Veteran to appeal the RO denial of his bilateral hearing loss.  He found that the majority of the Veteran's hearing loss was during his service years, and he thought it was reasonable to have him service connected for this disability.  The physician found that it was a little absurd for the Veteran to be granted service connection for tinnitus and not for hearing loss in this case.

Other relevant evidence of record reflects that the Veteran attempted to enter the Army Reserves in the early 1980's, but was not qualified due to hearing impairment.

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to artillery fire, including rockets, and engine noise while working in the motor pool.  The Veteran's DD Form 214 indicates that his military occupational specialty was artillery.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service as a result of the nature of his job.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the above-cited evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385.  As indicated, the May 2009 VA examination reflects that the auditory threshold was 40 decibels or greater in at least one frequency in each ear.  (Although the Board acknowledges that the Veteran most likely had a bilateral hearing loss disability for decades prior to his diagnosis, as evidenced by the denial from entry into the Army Reserves.)

In determining whether the Veteran is entitled to service connection, the Board must weigh the conflicting medical opinions on the question of the etiology of the Veteran's bilateral hearing loss.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In this regard, the Board notes that the ear, nose, and throat physician's opinion is entitled to no greater or less weight than the others simply because he has been the Veteran's treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (upholding the United States Court of Appeals for Veterans Claims' decision not to adopt the treating physician rule).

Considering the opinion of the May 2009 VA examiner and the opinion expressed by Veteran's treating physician, the Board finds that the competent medical opinion evidence on the question of whether there exists a medical nexus between a current bilateral hearing loss disability and the Veteran's service is, at the very least, in relative equipoise.  The Board notes that, while the private medical examiner did not have access to the Veteran's claim file, the medical opinion indicated that they were based on competent and credible statements by the Veteran, as well as his own medical knowledge.  Although the VA examiner provided a very competent opinion, supported by a fully-reasoned rationale, the Board finds that the Veteran's private physician also provided a competent opinion, with consideration of the Veteran's post-service lack of occupational noise exposure, as well as a discussion of the relationship between the Veteran's service-connected tinnitus and bilateral hearing loss.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


